DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 10/21/2022, in which claims 1, 7 were amended, claims 6 and 8 were cancelled, claims 9-11, 15-20 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20150311258) in view of Park et al. (US Pub. 20160035793), hereafter Park793, and Park et al. (US Pat. 10008544), hereafter Park544 
Regarding claim 1, Kim et al. discloses in Fig. 4 an image sensor, comprising: 
a substrate [110] having a first region [BGR] and a second region [W] adjacent to each other; and 
a first photoelectric conversion component [100R] disposed on the first region [BGR] of the substrate [110], the first photoelectric conversion component [100R] being a photodiode and a specific light detector, wherein the first photoelectric conversion component [100R] comprises: 
a first metal layer [10R] formed on the substrate [110][paragraph [0100]]; 
a first photoelectric conversion layer [30R] formed on the first metal layer [10R][paragraph [0101]]; and 
a second metal layer [20R] formed on the first photoelectric conversion layer [30R], wherein the first metal layer [10R], the first photoelectric conversion layer [30R] and the second metal layer [20R] form a Fabry- Perot cavity that functions as the specific light detector by selectively detecting specific light (i.e., red light) by optical interference based on a wavelength of the specific light (i.e., red light)[paragraph [0099]-[0101]]; 
a second photoelectric conversion component [50W] disposed in the second region [W] of the substrate [110], wherein the second photoelectric conversion component [50W] is embedded in the substrate [110][paragraph [0095]]; 
a high-k dielectric layer [60] disposed on the second photoelectric conversion component [50W][paragraph [0098]][Silicon nitride is a high k dielectric layer that have "k" values higher than k values of silicon oxide and have “k” values higher than 3.9]; and 
an upper insulation layer [80] disposed directly on the high-k dielectric layer [60].
Note: Kim discloses the first photoelectric conversion layer is sandwiched between thin metal layers having a thickness that can reflect a portion of the incident light. Kim further discloses structure composed of the first metal layer, the first photoelectric conversion layer and the second metal layer function as photodiode and as a light detector. Thus, it appears each structure composed of the first metal layer, the first photoelectric conversion layer and the second metal layer disclosed by Kim can also function as a Fabry-Perot cavity. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” “The Examiner notes that the claims do not specify layer thicknesses, distances between layers or frequencies, or recite a specific Fabry-Perot device, and, therefore, determines that the claims are broad enough to encompass any Fabry-Perot cavity, even if it is sub-optimal or poorly functioning.” See Patent Board Decision 12/02/2021, pages 5-6.
Kim et al. fails to disclose in Fig. 4 
the upper insulation layer is a transparent layer and extending over the first photoelectric conversion component.
However, Kim et al. discloses in Fig. 5, paragraph [0117]
the upper insulation layer [80] is extending over the first photoelectric conversion component [50 and 70][Fig. 5 shows that the upper insulation layer [80] covers all photoelectric conversion components.
Park544 discloses in Fig. 7, column 13, lines 53-55, column 19, lines 25-26, column 20, lines 27-28, 
the upper insulation layer [65, 75 and/or 80] is a transparent layer [silicon oxide] and extending over the first photoelectric conversion component [30R, 30B, 30G].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park544 and Fig. 5 of Kim et al. into the method of Fig. 4 of Kim et al. to include the upper insulation layer is a transparent layer and extending over the first photoelectric conversion component. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable material of the upper insulation layer [column 13, lines 53-55, column 19, lines 25-26, column 20, lines 27-28 of Park544] and removes steps caused by the first photoelectric conversion component and smoothen the surface [paragraph [0117] of Kim et al., column 6, lines 40-41, column 12, lines 11-14 of Park544].
Kim et al. fails to disclose 
the first photoelectric conversion component being an IR light detector.
Park793 discloses in Fig. 1-Fig. 3, paragraph [0021], paragraph [0043], paragraph [0052]-[0057], [0061], [0098] 
the first photoelectric conversion component being an IR light detector.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park793 into the method of Kim et al. to include the first photoelectric conversion component being an IR light detector. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of provide image sensors that realize down-sizing and high sensitivity and high luminescence characteristics under low illumination [paragraph [0008], [0061], [0098] of Park793]. 

Regarding claim 5, Kim et al. discloses in Fig. 4 wherein the first metal layer [10R] and the second metal layer [20R] have substantially the same thickness. 


Regarding claim 7, Kim et al. discloses in Fig. 4
wherein the second photoelectric conversion component [50W] is spaced apart from the first metal layer [10R] of the first photoelectric conversion component [100R].

Regarding claim 12, Kim et al. discloses in paragraph [0103], [0118] the image sensor further comprising: a microlens [a focusing lens] disposed on the first photoelectric conversion component [100R]. 

Regarding claims 13-14, Kim et al. further discloses in Fig. 9
wherein the first photoelectric conversion component further comprises: 
a first additional photoelectric conversion layer [30G] disposed on the second metal layer [10R] or [10G]; and 
a third metal layer [20G] disposed on the first additional photoelectric conversion layer [30G], wherein the second metal layer [10R or 10G], the first additional photoelectric conversion layer [30G] and the third metal layer [20G or 10B] form a first additional Fabry-Perot cavity;
wherein the first photoelectric conversion component further comprises: 
a second additional photoelectric conversion layer [30B] disposed on the third metal layer [20G or 10B]; and 
a fourth metal layer [20B] disposed on the second additional photoelectric conversion layer [30B], wherein the third metal layer [20G or 10B], the second additional photoelectric conversion layer [30B] and the fourth metal layer [20B] form a second additional Fabry-Perot cavity.
Park544 also discloses in Fig. 7
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a first additional photoelectric conversion layer [35B] disposed on the second metal layer [39] or [34]; and 
a third metal layer [36] or [31] disposed on the first additional photoelectric conversion layer [35B];
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a second additional photoelectric conversion layer [32G] disposed on the third metal layer [36] or [31]; and 
a fourth metal layer [33] disposed on the second additional photoelectric conversion layer [32G].
Park793 discloses in Fig. 2-Fig. 4
wherein the first photoelectric conversion component further comprises: 
a first additional photoelectric conversion layer [93] disposed on the second metal layer [20 or 91]; and 
a third metal layer [92] disposed on the first additional photoelectric conversion layer [93].
Park793 suggests that intermediate insulating layers between light detectors are optional and can be removed so that one light detector is directly stacked on another light detector.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park793, Park 544 and Fig. 9 of Kim et al. into the method of Fig. 4 of Kim et al. to include wherein the first photoelectric conversion component further comprises: a first additional photoelectric conversion layer disposed on the second metal layer; and a third metal layer disposed on the first additional photoelectric conversion layer, wherein the second metal layer, the first additional photoelectric conversion layer and the third metal layer form a first additional Fabry-Perot cavity; wherein the first photoelectric conversion component further comprises: a second additional photoelectric conversion layer disposed on the third metal layer; and a fourth metal layer disposed on the second additional photoelectric conversion layer, wherein the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer form a second additional Fabry-Perot cavity. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing image sensors that realize down-sizing, high sensitivity, high luminescence characteristics under low illumination and enhanced light absorptive efficiency [paragraph [0008] of Park793, paragraph [0193] of Kim et al., column 21, lines 20-32 of Park544].
Kim et al., Park793 and Park544 discloses the first additional second/second additional photoelectric conversion layer is sandwiched between thin metal layers having a thickness that can reflect a portion of the incident light same as Applicant’s invention. Thus, it appears each structure composed of the second metal layer, the first additional photoelectric conversion layer and the third metal layer; or the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer disclosed by Kim et al., Park793 and Park544 can function as a Fabry-Perot cavity. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20150311258) in view of Park793, and Park544 as applied to claim 1 above and further in view of Hosokawa et al. (US Pub. 20190165192).
Regarding claim 2, Kim et al. fails to disclose 
wherein the first photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, HgS, HgSe, HgTe, BN, BP, BAs, BSb, AlN, AlP, AlAs, AlSb, GaN, GaP, GaAs, GaSb, inAs, inN, inP, inSb, or a combination thereof.
Hosokawa et al. discloses in paragraph [0001], [0002], [0009], [0018], [0040], [0078]-[0091]
wherein a photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being CdS, CdSe, CdTe.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hosokawa et al. into the method of Kim et al. to include wherein the first photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being CdS, CdSe, CdTe. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable materials and suitable method for forming photoelectric conversion layer to obtain a photoelectric conversion element having improved durability and having photoelectric conversion function in a wide wavelength region [paragraph [0009] and [0011] of Hosokawa et al.].    

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20150311258) in view of Park793, and Park544 as applied to claim 1 above and further in view of Jorgenson (US Pub. 20140008660).
Regarding claim 3, Kim et al. fails to disclose 
wherein the first metal layer and the second metal layer independently comprises Ag, Au, Cu, W, Al, Mo, Ti, Pt, Ir, Ni, Cr, Rh, alloys thereof, or a combination thereof.
Jorgenson discloses in Fig. 1B, paragraph [0100] and paragraph [0104] wherein the first metal layer [112] and the second metal layer [114] independently comprises W, Mo, Ti, Cr.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Kim et al. to include wherein the first metal layer and the second metal layer independently comprises W, Mo, Ti, Cr. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable material of the first and second metal layers of photoelectric conversion element.

Regarding claim 4, Kim et al. fails to disclose 
wherein the first metal layer is thicker than the second metal layer. 
Kim et al. discloses in Fig. 4 that an electrical connection is connected to the first metal layer [10R]. Thus, the ordinary artisan would have been motivated to modify Kim et al. to include wherein the first metal layer is thicker than the second metal layer for the purpose of providing a first metal layer having low resistivity to decrease signal delayer. 
Jorgenson discloses in paragraph [0102] and [0104] wherein the first metal layer [112] is thicker than the second metal layer [114][20nm>5nm].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Kim et al. to include wherein the first metal layer is thicker than the second metal layer. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable thicknesses of the first and second metal layers. Further, one of ordinary skill in the art would have recognized the finite number of predictable solutions for a thickness of the first metal layer with respect to a thickness of the second metal layer: a thickness of the first metal layer equal to/greater than/less than a thickness of the second metal layer. Absent unexpected results, it would have been obvious to try different thickness of the first metal layer with respect to a thickness of the second metal layer to yield a device having desired performance.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 12-14 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822